Citation Nr: 1216095	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-24 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for headaches.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to August 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, inter alia, denied service connection for headaches and PTSD on the basis that no new and material evidence had been received to reopen the Veteran's claims.

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for headaches and for PTSD are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board is cognizant of the recent decision of the U.S. Court of Appeals for Veterans Claims, Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, a diagnosis of major depressive disorder).  While the Veteran had been previously denied service connection for PTSD in a final decision, in light of Clemons, and based on the medical evidence of record which includes a diagnosis of major depressive disorder, the Board has recharacterized the Veteran's claim as one for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder and whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final February 2006 rating decision, the RO denied entitlement to service connection for PTSD.

2.  The evidence received since the February 2006 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 5103A(a)(2)  (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989  (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the Board finds that all notification and development actions needed to fairly adjudicate this claim has been accomplished as to this issue.


Analysis

An October 2002 rating decision denied entitlement to service connection for PTSD.  The Veteran was notified of the unfavorable decision in the same month but did not submit a Notice of Disagreement or otherwise indicate disagreement within one year.  As such, the October 2002 rating decision is final.  38 U.S.C.A. § 7105(c).

A February 2006 rating decision denied service connection for PTSD on the basis that no new and material evidence had been received to reopen the Veteran's claim.
The RO's denial was on the basis that the evidence did not show a link between a clinical diagnosis and a verifiable in-service stressor.  The Veteran was notified of the unfavorable decision in March 2006 but did not submit a Notice of Disagreement or otherwise indicate disagreement within one year.  As such, the February 2006 rating decision is final.  38 U.S.C.A. § 7105(c).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new. As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's February 2006 denial of service connection for PTSD.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The Board notes that since the February 2006 rating decision, the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3)  for establishing in-service stressors in claims for PTSD was relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).

Evidence received since the February 2006 rating decision includes a December 2007 statement in which the Veteran claimed that during his deployment to Kuwait, a multiple launch rocket system (MLRS) went off at his base and scared him.  Additional stressors include learning that a "guy" considered to be a "Charlie" crossed their lines; the Veteran and his team taking into custody man they had found in a truck with a weapon; and being assigned to perform a suicide watch for someone who tried to commit suicide.




Regarding the Veteran's lay statement, this evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  In the present case, these alleged stressors are not inherently incredible or implausible, and are therefore presumed credible by the Board for the purposes of reopening the claim.  

The Veteran's lay statements regarding these in-service traumas are new, in that they were not previously submitted at the time of the February 2006 rating decision.  Additionally, this newly submitted evidence is not cumulative and redundant of evidence already of record, as it suggests an in-service stressor resulting in a psychiatric disorder.  No such evidence was of record at the time of the prior denial, when it was found that while the Veteran had been diagnosed with PTSD, there was no verifiable stressor to warrant service connection or evidence to show that this condition occurred in or was caused by service.  

As noted, under the new standard for PTSD claims, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor which relates to the Veteran's fear of hostile military or terrorist activity.  Because this evidence suggests a previously-unconsidered in-service stressor, it is material, as it bears directly and substantially upon the specific matters under consideration.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for an acquired psychiatric disorder, to include PTSD have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder is reopened and the appeal is granted to that extent only.


REMAND

The Board finds that additional substantive development, as outlined in the indented paragraphs below, is necessary prior to further appellate consideration of the claims on appeal.

Regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, the Veteran contends that he has PTSD that is the result of his service in the Persian Gulf.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Medical Disorders (4th ed. 1994) (DSM-IV), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in- service stressor(s).  See 38 C.F.R. §§ 3.304(f), 4.125(a).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010).  These revised regulations apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date. 75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3) ).

In cases involving such stressors, the revised regulation requires that: (1) a VA psychiatrist or psychologist, or contract equivalent, must confirm that the reported stressor is adequate to support a diagnosis of PTSD; (2) the reported stressor be consistent with the places, types, and circumstances of the veteran's service; and (3) the veteran's symptoms be related to the reported stressor.  38 C.F.R. § 3.304(f)(3); Relaxation of Evidentiary Standard or Establishing In-Service Stressors in Claims for Posttraumatic Stress Disorder-38 C.F.R. § 3.304(f)(3), (VBA) Fast Letter No. 10-05, at 1 (July 16, 2010) (on file with author).  Effectively, the revised regulation requires that if the stressor reported by the veteran is consistent with the places, types, and circumstances of service, instead of taking steps to corroborate the reported stressor, VA must obtain from a VA or VA-contracted psychiatrist or psychologist a medical opinion as to whether the reported stressor is adequate to support a diagnosis of PTSD.

In this case, the Veteran's service personnel records reflect that the Veteran served in Kuwait from February 1998 to June 1998 with a military occupational specialty of track vehicle repairer.  Through various submissions, the Veteran asserts that he incurred PTSD as a result of various in-service stressors which include: being present when a multiple launch rocket system (MLRS) went off at his base and scared him; an incident when a "guy" who was considered to be a "Charlie" crossed their lines; an incident when he and his team took a man into custody who they found with a weapon in a truck; and being assigned to a suicide watch after someone attempted to commit suicide.  The Veteran's fear associated with the rocket launch appears to be consistent with the Veteran's service in Kuwait.  Additionally, post-service VA treatment records reflect that probable PTSD status post combat exposure and major depressive disorder were diagnosed in June 2002.

Nonetheless, VA has not yet obtained, from a VA or VA-contracted psychiatrist or psychologist, an opinion that is consistent with the requirements under the revised 38 C.F.R. § 3.304(f)(3).  Hence, the claims file should be provided to a VA or VA-contracted psychiatrist or psychologist.  Following a complete and thorough review of the claims file, the VA or VA-contracted psychiatrist or psychologist should provide a typewritten opinion as to whether the Veteran's reported stressors are adequate to support a diagnosis of PTSD, and, whether the Veteran's symptoms are related to the claimed stressors.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted above, given the other psychiatric diagnoses of record, the Board finds that, consistent with the ruling in Clemons, the Veteran's appeal for service connection for psychiatric disability must be broadly construed to encompass both claims for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.

As the RO has not addressed the matter of service connection for major depressive disorder, that matter is being remanded for RO consideration of the matter, in the first instance, to avoid any prejudice to the Veteran.  Moreover, further medical opinion that addresses the relationship, if any, between each diagnosed psychiatric disability and service would be helpful in resolving the expanded claim on appeal.  See 38 U.S.C.A. § 5103A(d)(2)  (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon, supra.

The Board notes that post-service VA treatment records that have been associated with the claims file pertain to medical treatment received by the Veteran through July 2007.  In view of the foregoing, and to insure that the most updated treatment history is available for the VA examiner's review, efforts should be made to obtain additional records for pertinent treatment received by the Veteran since July 2007.  38 C.F.R. § 3.159(c)(1) and (2).  Such records should be obtained and associated with the claims file before the VA examination is scheduled.

The Board notes that post-service treatment records that have been associated with the claims file pertain to VA medical treatment received by the Veteran through July 2007.  However, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.  38 C.F.R. § 3.159(c)(1) and (2).   

Regarding the Veteran's claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches, in a April 2012 brief, the Veteran's representative indicated, and the record reflects, that the Veteran's service treatment records are no longer associated with the claims file.  It appears that they were considered in rating decisions dated in December 1999, January 2000, October 2002, and August 2005.  As the Veteran contends that he has headaches related to his service, the Board finds that his STRs should be obtained and associated with the claims file before a decision is rendered with regard to the issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for headaches.

Finally, in May 2009, additional evidence in support of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, was submitted after his appeal had been certified to the Board.  38 C.F.R. § 19.37 (2011).  However, he did not submit a waiver of initial consideration of that evidence by the RO.  The Board finds that the RO should consider the additional medical evidence in the first instance prior to the Board's appellate review of the issue on appeal.  Disabled Am. Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); VAOPGCPREC 1-2003 (2003), 69 Fed. Reg. 25177 (2004).

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to request and obtain all of the Veteran's service treatment records.  All records and/or responses received should be associated with the claims file. 

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all non-VA medical care provider who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

Appropriate efforts must also be made to obtain all available VA treatment records since July 2007.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

3.  Then, schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of any psychiatric disorder(s) which may be present.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any further indicated tests and studies (to include psychological studies, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should identify all current psychiatric disorder(s) found.  With respect to each psychiatric diagnosis, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder: (1) had its onset in or is otherwise related to the Veteran's period of active duty or (2) if a psychosis is diagnosed, the examiner should indicate whether it was manifested within one year after the Veteran's period of active duty.

If PTSD is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has PTSD due to a claimed stressor that is adequate to support the diagnosis, and that is related to the Veteran's claimed stressor(s) based upon a reasonable fear of hostile military or terrorist activity.  In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service personnel and treatment records, and his post-service private and VA medical records.

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report. 

4.  Following the completion of any additional development deemed to be required, re-adjudicate the claims.  If any of the claims remain denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


